DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/19/21 and 2/2/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant currently claims priority benefit to U.S. Provisional applications 62/218561, 62/251092, 62/335673, 62/339935, and 62/341043.  However, upon further review of these provisional applications as well as the Office Action provided from the European Patent Office dated 3/25/21 (provided in Applicant’s submitted IDS on 5/19/21), it appears that these provisional applications do not provide adequate support for the claimed subject matter of this application.  Specifically, Examiner was unable to find support in any of the above provisional applications for PSCCH and PSSCH transmissions where a reference signal sequence or scrambling sequence for the PSSCH is based on a value related to a CRC.  As a result of this, Applicant does not have priority benefit to the above provisional applications, and the effective filing date of 9/19/16 is being utilized for prior art search purposes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,575,150. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “A method for a user equipment (UE) in a wireless communication system, the method comprising: transmitting, by the UE, a Physical sidelink control channel (PSCCH); and transmitting, by the UE, a Physical sidelink shared channel (PSSCH) related to the PSCCH, wherein a sequence for the PSSCH is based on a value related to a Cyclic redundancy check (CRC)” corresponds to “a method of transmitting a PSSCH, which is transmitted by a user equipment (UE) in a wireless communication system, the method comprising … transmitting the generated PSSCH with the PSCCH in a subframe, wherein sequences for the PSSCH … using a value related to a CRC” in claim 1 of the above U.S. Patent.
Claim 1 of the instant application does not claim “generating a PSSCH based on information included in a PSCCH” as well as “wherein sequences for the PSSCH are scrambled by using a value related to a CRC field on the received PSCCH.”  Therefore, claim 1 merely broadens the scope of claim 1 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 2, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claim 1 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 1 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 6-8, these corresponding “user equipment” claims similarly correspond to “user equipment” claim 8 of the above U.S. Patent.
Regarding claim 9-11, these corresponding “processor” claims similarly correspond to “user equipment” claim 8 of the above U.S. Patent.
Regarding claim 12-14, these corresponding “non-transitory computer-readable storage medium” claims similarly correspond to “user equipment” claim 8 of the above U.S. Patent.

Claims 1, 2, 4-7, 9, 10, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,887,739. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a method for a user equipment (UE) in a wireless communication system, the method comprising: transmitting, by the UE, a Physical sidelink control channel (PSCCH); and transmitting, by the UE, a Physical sidelink shared channel (PSSCH) related to the PSCCH, wherein a sequence for the PSSCH is based on a value related to a Cyclic redundancy check (CRC)” corresponds to “a method for a user equipment (UE) in a wireless communication system, the method comprising … “a Physical sidelink shared channel (PSSCH) related to a Physical sidelink control channel (PSCCH); and transmitting, by the UE, the PSSCH, wherein a … sequence for the PSSCH is … based on a value related to a Cyclic redundancy check (CRC)”.
Claim 1 of the instant application does not claim “generating, by the UE, a Physical sidelink shared channel (PSSCH) related to a Physical sidelink control channel (PSCCH)” as well as “a reference signal sequence” as well as “a Cyclic redundancy check (CRC) on the PSCCH”.  Therefore, claim 1 merely broadens the scope of claim 1 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 2, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 1 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 5 of the above U.S. Patent.
Regarding claims 6 and 7, these corresponding “user equipment” claims similarly correspond to “user equipment” claim 6 of the above U.S. Patent.
Regarding claims 9 and 10, these corresponding “processor” claims similarly correspond to “user equipment” claim 6 of the above U.S. Patent.
Regarding claims 12 and 13, these corresponding “non-transitory computer-readable storage medium” claims similarly correspond to “user equipment” claim 6 of the above U.S. Patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baghel et al. (U.S. 10,389,502) (hereinafter “Baghel”).  Baghel teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method for a user equipment (UE) in a wireless communication system, the method comprising: transmitting, by the UE, a Physical sidelink control channel (PSCCH); and transmitting, by the UE, a Physical sidelink shared channel (PSSCH) related to the PSCCH, wherein a sequence for the PSSCH is based on a value related to a Cyclic redundancy check (CRC)” is anticipated by the transmitting UE 115-d that transmits SCI (PSCCH) as well as data and DMRS symbols (PSSCH) to the receiving UE 115-d, where the DMRS sequence for the sidelink transmission (PSSCH) is identified based on CRC information (value) of the SCI (PSCCH) as shown in steps 515 and 520 of Figure 5 and spoken of on column 9, lines 30-41.
Regarding claim 2, “wherein the sequence is a reference signal sequence for the PSSCH” is anticipated by the DMRS sequence (reference signal sequence) for the sidelink transmission (PSSCH) is identified based on CRC information (value) of the SCI (PSCCH) as shown in steps 515 and 520 of Figure 5 and spoken of on column 9, lines 30-41.
Regarding claim 4, “wherein the CRC is a CRC on the PSCCH” is anticipated by the DMRS sequence (reference signal sequence) for the sidelink transmission (PSSCH) is identified based on CRC information (value) of the SCI (PSCCH) as shown in steps 515 and 520 of Figure 5 and spoken of on column 9, lines 30-41, as well as column 7, line 60 – column 8, line 6.
Regarding claim 5, “wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station (BS) or a network” is anticipated by the transmitting UE 115-d that transmits SCI (PSCCH) as well as data and DMRS symbols (PSSCH) to the receiving UE 115-d (another UE), where the DMRS sequence for the sidelink transmission (PSSCH) is identified based on CRC information (value) of the SCI (PSCCH) as shown in steps 515 and 520 of Figure 5 and spoken of on column 9, lines 30-41.
Regarding claim 6, “a user equipment (UE) in a wireless communication system, the UE comprising: at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: transmitting, by the UE, a Physical sidelink control channel (PSCCH); and transmitting, by the UE, a Physical sidelink shared channel (PSSCH) related to the PSCCH, wherein a sequence for the PSSCH is based on a value related to a Cyclic redundancy check (CRC)” is anticipated by the transmitting UE 115-d that transmits SCI (PSCCH) as well as data and DMRS symbols (PSSCH) to the receiving UE 115-d, where the DMRS sequence for the sidelink transmission (PSSCH) is identified based on CRC information (value) of the SCI (PSCCH) as shown in steps 515 and 520 of Figure 5 and spoken of on column 9, lines 30-41; where the UE 905 of Figure 9 includes a processor 920 coupled to memory 925 that includes software 930 (instructions) as spoken of on column 12, lines 11-59.
Regarding claim 7, “wherein the sequence is a reference signal sequence for the PSSCH” is anticipated by the DMRS sequence (reference signal sequence) for the sidelink transmission (PSSCH) is identified based on CRC information (value) of the SCI (PSCCH) as shown in steps 515 and 520 of Figure 5 and spoken of on column 9, lines 30-41.
Regarding claim 9, “a processor for transmitting a Physical Sidelink Shared Channel (PSSCH) in a wireless communication system, wherein the processor is configured to perform operations for a user equipment (UE), wherein the operations include: transmitting, by the UE, a Physical sidelink control channel (PSCCH). and transmitting, by the UE, the PSSCH related to the PSCCH, and wherein a sequence for the PSSCH is based on a value related to a Cyclic redundancy check (CRC)” is anticipated by the transmitting UE 115-d that transmits SCI (PSCCH) as well as data and DMRS symbols (PSSCH) to the receiving UE 115-d, where the DMRS sequence for the sidelink transmission (PSSCH) is identified based on CRC information (value) of the SCI (PSCCH) as shown in steps 515 and 520 of Figure 5 and spoken of on column 9, lines 30-41; where the UE 905 of Figure 9 includes a processor 920 coupled to memory 925 that includes software 930 (instructions) as spoken of on column 12, lines 11-59.
Regarding claim 10, “wherein the sequence is a reference signal sequence for the PSSCH” is anticipated by the DMRS sequence (reference signal sequence) for the sidelink transmission (PSSCH) is identified based on CRC information (value) of the SCI (PSCCH) as shown in steps 515 and 520 of Figure 5 and spoken of on column 9, lines 30-41.
Regarding claim 12, “a non-transitory computer-readable storage medium storing at least one computer program including instructions which, when executed by at least one processor, cause the at least one processor to perform operations for a user equipment (UE), wherein the operations include: transmitting, by the UE, a Physical sidelink control channel (PSCCH). and transmitting, by the UE, a Physical sidelink shared channel (PSSCH) related to the PSCCH, and wherein a sequence for the PSSCH is based on a value related to a Cyclic redundancy check (CRC)” is anticipated by the transmitting UE 115-d that transmits SCI (PSCCH) as well as data and DMRS symbols (PSSCH) to the receiving UE 115-d, where the DMRS sequence for the sidelink transmission (PSSCH) is identified based on CRC information (value) of the SCI (PSCCH) as shown in steps 515 and 520 of Figure 5 and spoken of on column 9, lines 30-41; where the UE 905 of Figure 9 includes a processor 920 coupled to memory 925 that includes software 930 (computer program instructions) as spoken of on column 12, lines 11-59.
Regarding claim 13, “wherein the sequence is a reference signal sequence for the PSSCH” is anticipated by the DMRS sequence (reference signal sequence) for the sidelink transmission (PSSCH) is identified based on CRC information (value) of the SCI (PSCCH) as shown in steps 515 and 520 of Figure 5 and spoken of on column 9, lines 30-41.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 8, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baghel in view of Kim et al. (U.S. 2016/0381670) (hereinafter “Kim”).
Regarding claims 3, 8, 11, and 14, Baghel teaches claims 1, 6, 9, and 12 as described above.  Baghel does not explicitly teach “wherein the sequence is a scrambling sequence for the PSSCH”.
However, Kim teaches a method and apparatus for transmitting data in a D2D communication where a DMRS sequence transmission corresponding to a PSSCH data transmission may be scrambled as spoken of on page 4, paragraph [0063].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the scrambling of a DMRS signal as taught in Kim to the DMRS signal transmission of Baghel in order to improve the reliability of the data reception by using data scrambling to improve data synchronization.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467